DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Claim Interpretation
Applicant claims “wherein there is no overlap between the blood glucose level chart and the insulin delivery chart”. This must be interpreted in light of the specification as some interpretations are not consistent with Applicant’s specification. For example, there is overlap in the time values. Therefore, this limitation is interpreted as “there is no spatial overlap between the blood glucose level chart and the insulin delivery chart”.
Applicant claims the first graph “showing a continuous curve indicating basal delivery rates”, the only support for such an amendment is found is found in Applicant’s fig 3A, which is more of a bar graph, than a curve. Thus the continuous “curve” may be comprised of only straight lines.


Claim Objections
Claims 17 and 23 are objected to because of the following informalities:  Applicant recites “basil delivery rates”, which does not make sense and lacks antecedent basis, it is treated as “basal delivery rates”. 
In claim 16, “presented at second sub-region of the second region” does not make grammatical sense. It is treated as if “a” was present after “at”. Claim 22 has a similar issue
 In claim 22, Applicant’s most recent amendment added a second instance of “a second time axis”. The second instance is treated as “the”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-18 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mears et al (US 2013/0172710) in view of Marcus et al (US 2008/0071580) and Benjamin et al (US 2010/0305965).
Regarding claim 1, Mears discloses a computing device for controlling a medical infusion pump system, the computing device comprising: a display screen 103; one or more input controls manipulable by a user (¶44, 406); one or more processors 408; a memory 410 to store computer-readable instructions that, when executed by the one or more processors, enable the computing device to perform actions (¶43, ¶44) comprising: communicating with a controller of a medical infusion pump system to cause the medical infusion pump system to dispense medicine to a patient (¶39, via 
While Mears substantially discloses the invention as claimed, it does not disclose wherein the second time axis is distinct from the first time access; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart; wherein the first graph and the second graph presented at the first and second sub-regions, respectively, do not overlap; nor wherein the first and second vertical axis are aligned over the same portion of the second time axis.  

Benjamin also discloses displaying similar information with a blood glucose chart 210 at a first region of the graphical user interface and breaking up the insulin delivery chart into a first graph 212 presented at a first sub-region of a second region (211 and 212) showing basal delivery rates and a second graph 211 presented at a second sub-region of the second region which indicates times that insulin bolus deliveries were administered (fig 3). Benjamin also discloses wherein the first and second vertical axis (of 211 and 212) are aligned over the same portion of the second time axis (fig 3). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears to display the second time axis distinct from the first time access; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart; wherein the first graph and the second graph presented at the first and second sub-regions, respectively, do not overlap; and wherein the first and second vertical axis are aligned over the same portion of the second time axis as taught by Marcus and Benjamin in order to make it easier to distinguish which line represents which type of data and so the user doesn’t get confused by the y-axis. 
Regarding claim 2, wherein the first time axis of the blood glucose level chart is positioned above the first graph showing the curve indicating basal delivery rates and 
Regarding claim 3, wherein the first time axis of the blood glucose level chart is positioned above the series of insulin bolus indicators and the second time axis of the insulin delivery chart is positioned below at least a portion of each of the series of insulin bolus indicators (fig 16 of Marcus).  
Regarding claim 4, wherein the first time axis of the blood glucose level chart is positioned above the insulin delivery chart (fig 16 of Marcus).  
Regarding claim 5, wherein the first time axis of the blood glucose level chart and the second time axis of the insulin delivery chart are time-aligned within the graphic user interface (fig 9 of Mears and fig 16 of Marcus). 
Regarding claim 14, wherein the graphic user interface further comprises an interactive control that allows the user to select an amount of time represented by the first time axis and the second time axis (¶60).  
Regarding claim 15, wherein the graphic user interface further comprises an indication of a current time (fig 7b).
Regarding claim 16, Mears discloses a computer-implemented method, comprising: communicating with a controller of a medical infusion pump system to cause the medical infusion pump system to dispense medicine to a patient (via 402, ¶39); receiving blood glucose level information for the patient, wherein the blood glucose level information is associated with one or more blood glucose measurement times (via 400/402, ¶37); providing a graphic user interface on a display screen 103 that includes: a blood glucose level chart, presented at a first region of the graphical user 
While Mears substantially discloses the invention as claimed, it does not disclose wherein the second time axis is distinct from the first time access; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart; wherein the first graph and the second graph presented at the first and second sub-regions, respectively, do not overlap; nor wherein the first and second vertical axis are aligned over the same portion of the second time axis.  
Marcus discloses a similar way of presenting information (fig 16), but which separates the different charts such that the second time axis is distinct from the first time access/axis; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart (fig 16).

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears to display the second time axis distinct from the first time access; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart; wherein the first graph and the second graph presented at the first and second sub-regions, respectively, do not overlap; and wherein the first and second vertical axis are aligned over the same portion of the second time axis as taught by Marcus and Benjamin in order to make it easier to distinguish which line represents which type of data and so the user doesn’t get confused by the y-axis.
Regarding claims 17 and 18, see claims 2 and 4.
Regarding claim 22, Mears discloses a non-transitory computer-readable medium including instructions that, when executed by at least one processor, cause performance of operations that comprise: communicating with a controller of a medical infusion pump system to cause the medical infusion pump system to dispense medicine to a patient (via 402, ¶39); receiving blood glucose level information for the patient, wherein the blood glucose level information is associated with one or more blood 
While Mears substantially discloses the invention as claimed, it does not disclose wherein the second time axis is distinct from the first time access; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart; wherein the first graph and second graph presented at the first and second sub-regions, respectively, do not overlap; nor wherein the first and second vertical axis are aligned over the same portion of the second time axis.  
Marcus discloses a similar way of presenting information (fig 16), but which separates the different charts such that the second time axis is distinct from the first 
Benjamin also discloses displaying similar information with a blood glucose chart 210 at a first region of the graphical user interface and breaking up the insulin delivery chart into a first graph 212 presented at a first sub-region of a second region (211 and 212) showing basal delivery rates and a second graph 211 presented at a second sub-region of the second region which indicates times that insulin bolus deliveries were administered (fig 3). Benjamin also discloses wherein the first and second vertical axis (of 211 and 212) are aligned over the same portion of the second time axis (fig 3). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears to display the second time axis distinct from the first time access; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart; wherein the first graph and the second graph presented at the first and second sub-regions, respectively, do not overlap; and wherein the first and second vertical axis are aligned over the same portion of the second time axis as taught by Marcus and Benjamin in order to make it easier to distinguish which line represents which type of data and so the user doesn’t get confused by the y-axis. 
Regarding claims 23 and 24, see claims 2 and 4 above.
Claims 8-11, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mears et al (US 2013/0172710) in view of Marcus et al (US 2008/0071580), Benjamin et al (US 2010/0305965) and Kamath et al (US 8,417,312).
Regarding claim 8, 20 and 26, The computing device of claim 1, wherein: the received blood glucose level information comprises blood glucose level information measured by a continuous glucose monitor (¶33) and blood glucose level information measured by a blood glucose meter (¶37). 
While Mears substantially discloses the invention as claimed, it does not disclose  the blood glucose level chart depicts a first series of blood glucose values measured by the continuous glucose monitor aligned over the first time axis to reflect the times that the blood glucose values in the first series of blood glucose values were measured by the continuous glucose monitor, and a second series of blood glucose values measured by the blood glucose meter aligned over the first time axis to reflect the times that the blood glucose values in the second series of blood glucose values were measured by the blood glucose meter.  
Kamath discloses a system and method for processing signal data (title), including calibrating a CGM via a reference analyte monitor (Col.2 ll 56-67) and determining an out-of-calibration state and an in-calibration state (Col.2 ll 44-47), the current state of calibration being displayed on a user interface (Col.2 ll 48-50).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears to display the values of both the analyte monitor and CGM simultaneously to display the values of both the analyte monitor and CGM simultaneously to display the current state of calibration as taught by Kamath to allow a user to determine whether a calibration needs to be performed as utilizing erroneous values leads to sub-optimal control of the patient.

Regarding claim 9, while Mears substantially discloses the invention as claimed, it does not disclose wherein the first series of blood glucose values measured by the continuous glucose monitor are depicted using a first symbol and the second series of blood glucose values measured by the blood glucose meter are depicted using a second symbol, the second symbol being larger than the first symbol. Mears does disclose using different symbols (¶63) to make it easier to determine a difference between different data types. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears such that the first series of blood glucose values measured by the continuous glucose monitor are depicted using a first symbol and the second series of blood glucose values measured by the blood glucose meter are depicted using a second symbol, the second symbol being larger than the first symbol as taught by Mears to allow a user to more quickly and easily tell them apart.
Regarding claim 10, while Mears substantially discloses the invention as claimed, it does not disclose wherein the first series of blood glucose values measured by the 
Regarding claim 11, see claim 10, the CGM/first values are more readily available because they do not require manual action.
Claims 12, 13, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mears et al (US 2013/0172710) in view of Marcus et al (US 2008/0071580), Benjamin et al (US 2010/0305965) and Taub et al (US 2014/0200426)
Regarding claims 12, 21 and 27, wherein the graphic user interface further comprises a display of a most recent glucose measurement that is distinct from the blood glucose level chart. Taub discloses the graphic user interface further comprises a display of a most recent glucose measurement that is distinct from the blood glucose level chart (fig 10A). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, modify Mears such that the 
Regarding claim 13, while Mears substantially discloses the invention as claimed, it does not disclose wherein the graphic user interface further comprises a display of an active insulin on board value. Taub discloses the graphic user interface further comprises a display of an active insulin on board value (¶492, ¶513). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears such that the graphic user interface further comprises a display of an active insulin on board value as taught by Taub so that a user may incorporate their IOB into their next bolus decision.
Terminal Disclaimer
The terminal disclaimer filed on 6/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,275,573 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s argument with respect to the objections in claims 2 and 22 are persuasive as the amendments remove the need for objections. Applicant’s remaining arguments regarding the claim objections are not persuasive as no changes (based upon the objections) were made to claims 16, 17 and 23.
Applicant’s amendments overcome all 112 rejections.
Applicant’s amendment to the claims overcome the previous 103 rejection, but the not the art as a whole as primary reference Mears already discloses it is known to show the basal delivery rates as a continuous curve (fig 9, line 836; this being interpreted in light of Applicant’s disclosure of a continuous curve as addressed above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783